Title: Enclosure: Nelson Barksdale’s Inventory of Central College Property Conveyed to the University of Virginia, 29 March 1819, enclosure no. 1 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Barksdale, Nelson,Central College
To: University of Virginia Board of Visitors


						
							Proctor’s Department,
								March 29, 1819. }
						
						IN obedience to a resolution of the Board of Visitors of the University of Virginia of this date, requiring of the Proctor to examine into the state of the property, real and personal, formerly appertaining to the Central College, and conveyed to the President and Directors of the Literary Fund, and to make an inventory of the same as it stands at this day, specifying the items whereof it consists, and noticing the buildings and other improvements already made, and those which are in progress, the undersigned hath prepared and now respectfully submits the following inventory and report:
						
						An inventory of the property, real and personal, formerly appertaining to the Central College, and conveyed to the President and Directors of the Literary Fund for the use of the University of Virginia.
						
						
							
								
									43¾ acres of land, situated whereon the buildings are erected, purchased of John M. Perry,
										and conveyed by him, by indenture bearing date the 23d day of June, 1817, and of record in the county court of Albemarle, for which 15 dollars per acre was given,
								
								$656
								 
								25
							
							
								
									153 acres of land, situated on the south west of the above mentioned tract, 206 poles distant therefrom, purchased and conveyed as above, for which 5 dollars per acre was given,
								
								765
								
								00
							
							
								
									48¾ acres of land, situated between the two above mentioned tracts, and adjoining the above said 43¾ acres tract, on the south side thereof, with the improvements thereon, purchased of John M. Perry on the 7th day of November, 1818, as will appear by contract filed with the Treasurer of the Central College, for which 40
										dollars per acre was given, the improvements to be valued and paid for agreeable to the said contract—the 48¾ acres of land will therefore cost
								
								1,956
								
								00
							
							
								
									The improvements, as valued, will cost
								
								
								
								
							
							
								
									6¼ acres of land, situated and adjoining the east line of the aforesaid 43¾ acres, purchased of and conveyed by J. W. Garth, by indenture bearing date
											7th of August, 1817, and of record in Albemarle county court, for which 30 dollars per acre was paid,
								
								$187
								
								50
							
						
						
						
							
								
									Stock, Utensils, &c.
									
								
							
							
								1 horse,
								   
								1 shovel plough,
							
							
								1 horse, cart and gear,
								
								4 spades and shovels,
							
							
								3 hand carts,
								
								6 spades,
							
							
								1 pair iron traces,
								
								5 pole axes,
							
							
								3 peck axes,
								
								3 sack bags,
							
							
								2 grubbing hoes,
								
								2 water vessels,
							
							
								1 hilling   do.
								
								2 half barrels,
							
							
								1 sledge hammer,
								
								2 quarter cask pickling tubs,
							
							
								1 iron pot and hooks,
								
								Provisions for the year 1818,
							
							
								1 gridder,
								
								Do.      do.   1819.
							
							
								1 pair iron wedges,
								
								
							
						
						
						Hire of Negroes for the year 1818—5 of Hooe, 1 of Young, 1 of Cole, 1 of Jones, (in suit,) returned 2d August, 1818—sick all the time at College—1 woman of N. Barksdale.
						Hire of Negroes for 1819—7 of P. Boxley, 670 dollars—bond with L. Branham security, payable 25th day of December, 1819—to be returned without clothes—3 Negroes of John Nunn, 290 dollars—to be clothed—bond given with Jos. Terrell and Smith Cocke security, payable 25th December, 1819—1 of Jos. Sandridge, 119 dollars, and clothes, bond given, G. Dickerson security, and payable 25th December, 1819.
						
						Upon the 43¾ acre tract two levels have been made, No. 1 and 2, the one rising about 4 feet above the other—the first is 425 feet by 210, the second 287 feet by 210—a little more labor will be required to complete this improvement.
						Pavilion No. 2, built of brick, 37 feet by 41, from out to out, two stories above and one below the ground, with portico—the brick work was completed by M. Brown, the undertaker, about 10th November last, and contains 127,451 bricks, all hard and grouted—the carpenter’s work, James Dinsmore undertaker, has so far progressed that the sleepers and joists are in—the window frames also are in, the rafters for the roof are up, and a great part of the timbers for its completion are in readiness.
						Pavilion No. 4, built of brick, 36 by 34, from out to out, two stories above and one below ground—the work executed by H. Chisholm and David Knight, and finished about 15th day of July last, and contains, by measurement, 108,638 bricks, all hard and grouted—the front of which is stock brick. The carpenter’s and joiner’s work, undertaken by John M. Perry, are completed—the plastering, by H. Chisholm, is now progressing.
						
						The south range of dormitories, adjacent to pavilion No. 4, built of brick—contains nine rooms, 12 by 16 feet, from out to out, one story, with a fireplace in each, and cellar under each, with two walls of brick in front, the full length thereof—the brick work, executed by M. Brown, was completed about the first day of September last, and contains 184,325 hard bricks, and wall grouted—the carpenter’s and housejoiner’s work, undertaken by J. M. Perry, are so far progressed in, that the sleepers and joists are in readiness to receive the floors and covering—a great part of the timber for its completion is in readiness.
						The north range of dormitories, adjacent to said pavilion, built of brick, contains 6 rooms, 14 by 16, from out to out, with a fire place to each, and a wall of brick in front the full length—the brick work undertaken and completed by M. Brown about the first day of October last, and contains, by measurement, 82,137 hard bricks and all grouted—the carpenter’s work, undertaken by John M. Perry, and in the same state of forwardness as the first range of dormitories.
						Upon the 48¾ acre tract is a dwelling house, 27 by 20 feet, with a shed 17 by 27 feet, all of brick, with a cellar under the whole, 4 rooms and an entry on the first floor, and 2 rooms up stairs—one other house of brick, 27 by 20 feet, with a cellar—one room and entry on first floor, and three rooms above stairs—88 feet distance from the other house, one framed kitchen, 30 by 18, two rooms, a fireplace to each, and brick chimney—one smoke house, 12 by 12 feet, framed of wood—one ice house, circular, 15 feet in diameter, and about 15 feet deep, 90 feet distant from dwelling house—one well, 65 feet deep, with a small framed house over it, 5½ by 6 feet, with a windlass and chain, 80 feet distant from dwelling house—one Negro quarter, 32 by 16, 2 rooms, and stone chimney in the middle—garden 310 by 100 feet, pailed 410 feet only.
						
							NELSON BARKSDALE, Proctor, C. C.
							
								March 29, 1819.
							
						
					